i          i      i                                                                   i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00383-CV

                         In the INTEREST OF V.C., J.C., and C.C., Children

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-PA-01245
                        Honorable Richard Garcia, Associate Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 30, 2009

MOTION TO WITHDRAW GRANTED; AFFIRMED

           The trial court terminated the parent-child relationship between G.H. and her children, V.C.,

J.C., and C.C. G.H. appeals the judgment and the trial court’s subsequent order finding her appellate

points to be frivolous. See TEX . FAM . CODE ANN . § 263.405( d)(3) (Vernon 2008). Appellant’s

court-appointed appellate attorney filed a motion to withdraw and a brief containing a professional

evaluation of the record demonstrating there are no arguable grounds to be advanced and concluding

the appeal is frivolous. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4 (Tex. App.–San Antonio May

21, 2003, order) (applying Anders procedure to appeals from orders terminating parental rights),
                                                                                       04-09-00383-CV



disp. on merits, 2003 WL 22080522 (Tex. App.–San Antonio Sept. 10, 2003, no pet.) (mem. op.).

Appellant was provided a copy of the brief and informed of her right to review the record and file

her own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.–San Antonio, July 23, 1997,

no pet.); In re R.R., 2003 WL 21157944, at *4. Appellant did not file a pro se brief but filed a pro

se letter in which she asks the court to return her children to her.

       We have reviewed the record, the attorney’s brief, and appellant’s letter, and we agree with

counsel that the appellate points do not present a substantial question for appellate review. See TEX .

CIV . PRAC. & REM . CODE ANN . §13.003(b) (Vernon 2002); TEX . FAM . CODE ANN . § 263.405(d)(3)

(incorporating section 13.003(b) by reference). Accordingly, we hold the trial court did not abuse

its discretion in finding the points of appeal to be frivolous. We grant the motion to withdraw and

affirm the trial court’s judgment.



                                                        Steven C. Hilbig, Justice




                                                  -2-